                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                No. 5:20-CV-403-D



COLORADO BANKERS LIFE                         )
INSURANCE COMPANY,                            )
                                              )
                                  Plaintift:  )
                                              )
                      v.                      )                 ORDER
                                              )
LARES, LLC, et al.,                           )
                                              )
                                  Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 23], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 19], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This 2.0 day of July 2021.




                                                      J      SC. DEVE'.R III
                                                      United States District Judge




         Case 5:20-cv-00403-D Document 29 Filed 07/20/21 Page 1 of 1
